OFFICE   OF THE   ATTORNEY       GENERAL   OF TEXAS     *
                             AUSTIN




Iionorabls Riobard 6. :-dorrlr
County Attorney
Aria4trong Count7
Claude, Tsx44




           kZ44r4 in r0a4i
reqaeetlng the opinion of
patit a8 rtolioa:




                                         e(rant4d to Ara~trong
                                       by saeh dlrtriot     rOr the
                                      ail~Il.xqg and froa the tiaa
                                 arbrr 14, 1939, Carson Count7
                                 d by It upon the property
                                 ct, in Carema County, to rrald
                           1 Matrlat.       At a larrting or tha
                           rd of 8ehcml Tru46444, h4ld I)404a-
                            rOu0dng ordrrr were snt4rrd:
                   oa to    ba eonrltiarsd   by th4 County   Efoax-3
     or Trort440   or Carson ccmnty, Texae, the sstt4r           or
     aehool Tax48 ooll44t4d   on tsrrltory   in Carron County
     knomn aa f&awn 6ohocG Clotriot      12A on tha tax 401-
     leetor's   orrlce, +ioh has heretoforr    bren paid to
     tht, aahoola or Arnmtron$ county, Tazas, and the 8llid
     Board or mrt40s     bsing tuubla to rind that 8aaa
Honorable   i?lehard S. .Rorrfs,   Page 2

     tarritorf   u44 ever lsgnl3.y tren4ierr.d  to biria-
     strong County ror School tax parpore      and that
     if snzoh territory  were 40 tr4n4ferred   th4t it
     4bould be at thla tlae returned to Carson County
     Taxes.
           "%otion   we4 mad4 by c. R. Harrell and 4eo-
     ended by Ben VoGrrg~or that the County Supsrlnten-
     Oent ah411 not remit the tax money to !mutrong
     County, Tsxas on 44ld territory   4nQ that he sake
     a thorough lnvaatlgatlon   aa to th4 legal etatus
     or suah territory   an4 that lr he finds that It
     ~48 4ter transrerred   to Armetrong County, T4x44
     that he tske all poeslble   otep4 to h4ra said ter-
     ritory transrerre6   back to Carson County.'
           *The County Superintendent or Carson County,
     upon authority   or the abwr orQ4r ia now holdlag
     tav ohsolca one ror $27.36, the other for #lb.&O,
     both papable to Amstroag County Sohool Dl4triot
     50. 12, belne part or 1939 taxes OOlleoted by th4
     Tux Collsetor   of Careon County    upon property in
     that oousty sltuetsd within &An        County Llnr
     School Matriot.     Relraee of rach oheoks to &m-
     4trong County authoritler    ha4 been refuured 4tter
     personal Uanand. Armstrong       County rohool aufihor-
     It144 have not consented to eny change in said
     county line school dlatriot.
            ". . . .

            "1. Under the above quoted order app4erlng
     in thr alnutsr or the Carron County Sohool Board
     of Truateee, oan the County Superlntandsnt ‘ili&hlly
     wlthh~l@~papaant of taxer ooll4oted    upon th4t
     territory   In Careon ~County 4ituated wlthk th4
     oaunty line rchool dlatriot?
           -2. Under Artlole  2744 should not taxes ool-
     leotea by Car4on County Tax Collector   be, by hia,
     paid dlreotly  to Armstrong County Superintendent
     instead or being raalttad thraueh the C4r4On
     County Superlnten64nt?W
          Althm&h thers appears        to bs 4oiu4 question 44 to
whether this district wee vrlldly       created,  the date*), r4d
Honorable     Rlohard S. ‘Jorrla,    Page 3

en4 oiroum8tances surroundin& Its eotabllehment sre not sub-
mitted, and we therefore   BBBUBM that the Sorln CommonCounty
Line %hool rjlstrlot   So. 12 wan validly eatabllrhed an4 it4
adainlrtretive  control vested In the County EIoard of School
Trustees of Armstrong County.
           ,Wticle 2743, Fsvl44d Civil Stetutes,      1925, anthor-
1x4s the creation    of common rohool dlstrlote    oontslnlng   ter-
ritory within two or more counties end providea that the order
shell designate and name one of the counties having territory
within the dlstrlat,    whloh shall manage end have control of
the publlo eohools therein for et1 rohool purposee.          Ths power
Gr the Le&isleture    to provida that control and nanagament of
a county line school district    shell be ic one of th4 oountlalr
having terrltcmy Included la the district       wan upheld In Slmp-
son vs. Pontotoo CommonCounty Line School Oletrlot          No. 12,
(T. C. A.) 275 6. W. 449.
              Artlole   27L4, Eevlsed     Civil   Statute@,   1925,   reads
sa iollows:
              “County line   Blstrlots;     powerr:-

             “Coz~on county line eohool dletrlats    4hall’
      have all the rlghtr,    power8 and privilegea    of
      oo.mmonaohool dlatrlats,    an4 for crll school pur-
      ~0844,   shall be aana&ed an4 controlled    by the
      oounty named In the order creating such dlstrlat,
      and should such district    desire to levy the spec-
      ial tax authorized by law to be levied for the par-
      pass of the maintenance of ltr eohoole, or to iesae
      bonda fn acoordanoe with the llnitatlone      for auah
      purpose provided by law for oommon school dlstrlots,
      or both, erter on election     ha6 bsen held In suah
      aonuuon county line school dietriot    a8 provided by
      law end it has been determined by a majority vote
      that such. 4lstrlct   shall levy suah speolel tax or
      iseua such bonds, the commi8rioners ocurt of the
      county having control of such 4istriat      eha$l. @j,e,sor
      %t.%‘,%&%f&%~s~~~                ??&%&I %&%&f%aoh
       county Q4h6re the oomals6lon4re oourt in 0ontrol       or
       the scb.ool 1s lGaet.64, and such Order lSVYiIU3 Reid
       tax or lsaulng said bonds an4 leVyIn& a tax to pay
       the interest   and sinking find, shall be pesre4 by
       the ooamiraloners   court of aach county hevina
Bonorablo    h’lohard 5. NorsIa,    rags b

      tarrltory   in suoh dlstriot.     Eeoh suah court ahall
      oontinur to lary the said tax at such rats an Is
      detarmlnsd and orrtlflad      by the aounty supsrlnten-
      dant of thr county having ocntrol       or esia~ schools
      until   auoh tar br ai~ini6ih~a   or abrogated,     as pro-
      rldad by law, or suoh bontls, if such a ~lstrlot         has
      outstanding bonds, hsva born fully and finally          paid
      and dlsohargcld.    The tar assessor shall asssss thr
      tares lerls4    by ths oormaisslm~rs oourt of his
      county agalnst the territory      Inalude3 In suah oounty
      line aohool dlstrlct     for aaoh year that suoh tsr 1s
      larlad,   an4 shall sake up a 88parata tax roll oovar-
      Ing ths speoial tax on territory       In his oounty in-
      cluded In the county line sohool distxlot,          an4 de-
      liver it with tha general tar rolla of his county,
      whioh shall guide ths tar Oollsotor       in oollsatlng
      the looal   taxes for suoh sohool distrlot.         The tax
      oolleotor   shall oollrot    such spooial tax for suoh
      county line district     in hla aounty for svsrp year
      that such tar has bean lrrlod      In euoh 6Istrlots     and
      keap a separate account oormrlng       tha territory    of
      hi8   county   intad   hi    00unty    iin@   80b00i   di8triOt8,
      for   tha purposa of datsrmining how muoh tax has bssn
      oollsotrd,    and suoh tax88 shall bs pal6 by his aounty
      to the oountg line school dkstriot.        Suoh distriot
      shall not be ohanRId ox abolish*4      arcapt  by ths ao~n-
      sent of ths ooaaiaslonrrs     oaurt of saoh county hsr-
      ing territory    contains6 tharain,   and Ii such a dIs-
      trlot has outstanding bonds thr same shall not bs
      ohangad or abollshsrl in any w&y until attclr sush
      bonds are finally     paid an4 disohsrgsd.    (AOts 1911,
      p. 200.)”
            The county Soar4 or Sohool Trustaas 0r 00s ooutlty is
without authority,    acting alonr , to ohanga the boundarias of
a oommon county linr school dlstrlot     or dotsoh tarritory     tharr-
irOt!4.  Countr Sohool Truat6as of RU~II~S    COun6~ ~8. Stats
 (I’. C. A. x935), 94 8. W. (26) 1001; Bsnton YS: Long (T. C. A.
19%), 12$ 6. F. (24) U.6.
     -.
            Artlols  2795, Pavis& Civil Stetutea,      1925, prorldss
that the county tar oollsotor     shall oollaet  ocmaon school
distriat   taxes an& that he shall *pay ell such taxes to the
oounty tmaaurer,     and mid traesursr   shall, credit   laah sohool
district   with tbs amount belbngio@ to it, and pey out the
smo In eaoordanoe. with law.*
Honorabla     Rlohara 8.   Mbrrls,   Fag*   5


              Article   2828, Revised   Civil   Statutes,   1925, reada
as follows:
              “County deposltory:-
            “The bc,rms *county traasursr*   ana ‘county
      treeaury, ’ RS used In all provlslons    or law re-
      lating to school Nnds,    shall be construed to
      mean the county depository,     The oo.mtilsaionrra
      court shall file with the Ptats Dsparkeent ot
      3duostlou a copy of the bond of said depository
      to oover aohool funds.    No oommlssion shall ba
      paid for receiving   an4 dlsbarslng   #@ho01 funds.
       (Acts 1905, p. 263; katr 1909, p. 17.)"
            Cnder the provlslons    of tho sbovs statutes,      tha County
Suprrlntm4ant     of Csrson County Is not authorlsed to aanaga or
supsrvlse the Gorln County Linr Sohool Slstrlot          No. 12, or to
collect   an4 hold the tax sonays oollactsd      for auoh school dls-
trlct by the tax coll4otor     of Csrson County.      Itrtlola 27~ pro-
vi408 that the tax collootor      shall oollsot    tha taxes in oomaon
oounty line school dlstrlots      of tha trrrltory    lying within &la
oounty, “and said taxes shall bo paid by his oounty to ths
county line school OlatrlOt. ” Ka find no provlalon authorls-
lng ths tax collsctor     OS Carson County to pay ovsx this tax
monsy to the county superlntan4snt      of that oounty,       On th8
other hand, undar the statutes psrtalnlng         to aoamon school
districts   gsnerellg   said taxem should be transalttad       to tha
aounty depository     of the aounty having adalnistratlva       oontrol
of the county line district      en4 amdltsd    to the amount of
such Qistrlot.
           It ie our opinion that the oounty suparlntandsnt    of
Carson Cmnty Is not legally     authoriead to withhold taxes                   .
lrvlsd and collected    by the Gorln Common County Line School
Dlstriot  No. 12 uron thot portion    of the territory of suoh
sohool district   situate4 in Carson County, Texas.
          In answer to your asoon questlm,      it is uzr opin-
ion that taree oolleotsd  by ths Carson County tax oollactor
for the Gorln CommonCounty Line Dlstrlot    ?Jo. 12, upon that            i/
portion of the territory  oi such dlotrlot  looeted In Carson
County, should be paid diraatly  by hi.@ to said county llna
dlstrlot through the county Qapoaitory of Armstrong County,
lnrteea of bring trenraittra   through or delivered        or,paia
to the Carson County superiatrnarnt.

                                       Your8 very     truly




                                                      C.    Canmrok
                                                       A88lrtant



ccc/or




              ATlQFWEY GENERAL OX TEXAS




                                                                      COMMI’ITEL